Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/186,868 is presented for examination by the examiner.

Restriction
Acknowledgment is made of applicant's claim election of claim 1-14 and cancellation of claims 15-20.  The election was made without traverse.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –








Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication  2021/0012008 to Kim et al., hereinafter Kim.

As per claim 1, Kim teaches a system for secure over-the-air delivery of a firmware upgrade, comprising: 
an embedded device [Fig. 1, element 120] configured to receive the firmware upgrade (0033, 0037, and 0075); and 
a server having a memory configured to store a first key encryption key, the firmware upgrade and a firmware key and having a processor coupled to the memory (0039, 0049, and 0076), the processor being configured to: 
obtain the firmware upgrade (0069), the firmware key (0059 and 0061) and the first key encryption key [unique secret key 0064], 
encrypt the firmware upgrade using the firmware key (0061 and 0076), 
encrypt the firmware key with the first key encryption key (0064 and 0076), and transmit the encrypted firmware upgrade and the encrypted firmware key to the embedded device [0069 and 0075; the manager server prepares the updated firmware image as disclosed in fig 4.  It is sent to the embedded device 120 which it then stores after decryption].

As per claim 3, Kim teaches a controller device having a memory configured to store one or more key encryption keys (Fig. 1, 100) or a server public certificate (0049 and 0052) and having a processor configured to: establish a connection with the server using the one or more key encryption keys (0049); obtain the encrypted firmware upgrade and the encrypted firmware key (0069); verify the digital signature using the server public certificate (0072); establish a connection with the embedded device using the one or more key encryption keys (0053 and 0069); and provide the encrypted firmware upgrade and the encrypted firmware key to the embedded device (0073).
As per claim 7, Kim teaches the embedded device has a memory that is configured to store firmware and the first key encryption key and has a processor that is coupled to the memory (0037), the processor being configured to: obtain the encrypted firmware upgrade and the encrypted firmware key (0069); decrypt the encrypted firmware key using the first key encryption key (0064/0071 using the unique secret key embodiment); decrypt the encrypted firmware upgrade using the firmware key (0065); and update the firmware using the firmware upgrade (0073).


As per claim 9, it is rejected for the same reasons as claim 2.
As per claim 10, Kim teaches the embedded device has a memory that is configured to store firmware and the first key encryption key and has a processor that is coupled to the memory (0037), the processor being configured to: verify the digital signature on the encrypted firmware upgrade and the encrypted firmware key (0072); decrypt the encrypted firmware key (0071 and 0064); decrypt the encrypted firmware upgrade using the firmware key (0065); and update the firmware using the firmware upgrade (0073).
As per claim 14, Kim teaches the processor is further configured to verify one or more immutable identifiers prior to transmitting the firmware upgrade to the embedded device (0043 and 0049).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431